Case 1:19-cr-00254-ALC Document 84 JaleSBRP9/21 Page 1 of 1
DOCUMENT ELECTRONICALLY
FILED

DOC#: 7-5
UNITED STATES DISTRICT COURT DATE FILED: 4-“/- 2/ __
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA, 19 Cr. 254 (ALC)
ORDER
-against-
Reginald Fowler,
Defendants.,
x

 

ANDREW L. CARTER, JR., District Judge:

At the February 9, 2021 conference, the parties requested an exclusion of time pursuant to
the Speedy Trial Act, 18 U.S.C. § 3161 until February 25, 2021 to allow the Defendant to attempt
to retain new counsel.

The Court finds that the interests of justice are served by such an exclusion to allow the
Defendant to attempt to retain new counsel and, that those interests outweigh the interests of the
defendant and the public in a speedy trial.

Accordingly, it is ORDERED: the time from February 9, 2021 through February 25, 2021,
2021 is excluded in the interests of justice from all calculations under the Speedy Trial Act,
pursuant to 18 U.S.C. § 3161(h)(7)(A).
SO ORDERED.
Dated: New York, New York

—_ (Andie J C9

NDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
